



COURT OF APPEAL FOR ONTARIO

CITATION: Kerr v. Easson, 2014 ONCA 225

DATE: 20140325

DOCKET: C57157

Sharpe, LaForme and Tulloch JJ.A.

BETWEEN

Jeremy Albert Kerr

Applicant (Appellant)

and

Dana Lynn Easson

Respondent (Respondent in Appeal)

S. Philbert, for the appellant

K. Hughes and J. Cooper, for the respondent

Heard: March 24, 2014

On appeal from the judgments of Justice D.K. Gray of the Superior
    Court of Justice, dated March 16, 2013 and April 29, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the trial judge erred in finding a material
    change in circumstances sufficient to justify a variation to the overnight
    access contemplated by the consent order. The trial judge found that the
    appellant had neglected the childs reading homework and that the childs
    reading was adversely affected. This was combined with the appellant allowing
    the child to pay age-inappropriate video games.

[2]

The trial judge recited and applied the correct legal test relating to
    material change.

[3]

We are not persuaded the trial judge erred in failing to make an adverse
    credibility finding with respect to one of the teachers. The evidence regarding
    the neglect of reading homework was supported by documentary evidence, the
    evidence of the principal and another teacher and the appellant did not testify
    to explain his conduct which included altering documents.

[4]

Accordingly, the appeal is dismissed.

[5]

Costs to the respondent fixed at $10,000 inclusive of disbursements and
    applicable taxes.

Robert J. Sharpe J.A.

H.S.
    LaForme J.A.

M.H. Tulloch J.A.


